OPINION
By THE COURT.
This is an appeal on questions of law from the judgment of the Common Pleas Court of Franklin County, Ohio, dismissing the amended petition of the plaintiff in which she sought to recover $12,500.00 in damages for personal injuries suffered when her automobile collided with another automobile.
In her amended petition she alleged that she was insured by the defendant company and that one of the coverages in the policy was “bodily injury liability” and that the limit of the liability was $10,000.00 for each person and $20,000.00 for each accident.
*187The defendant filed a motion to make the amended petition definite and certain by setting forth the relationship which existed between the plaintiff and the defendant company and by setting forth fully the coverages upon which she relied under the policy. The purpose of the motion was to require the plaintiff to plead sufficient facts from which it could be determined whether the defendant company was obligated to pay for personal injuries sustained by the plaintiff. The amended petition did not state the type of policy, to whom or under what circumstances the amounts were payable.
Inasmuch as the plaintiff sought to recover for injuries sustained through accidental means, the amended petition was faulty in that it did not allege sufficient facts which would give rise to a recovery on that ground. It is apparent that the plaintiff was attempting to recover on a policy of insurance which indemnified the plaintiff against the loss sustained by a third person by reason of the plaintiff’s neglect.
The motion was sustained and the plaintiff electing not to plead further the amended petition was dismissed. We can find no error in the record prejudicial to the rights of the plaintiff.
Judgment affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.